Citation Nr: 0927361	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include bipolar disorder and anxiety neurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 until 
December 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Board previously considered this appeal in March 2006, 
July 2007 and August 2008 and remanded the claim to obtain 
records from the Social Security Administration.  The 
RO/Appeals Management Center (AMC) requested the records on 
several occasions.  As will be explained in detail below, the 
Board finds that further attempts to locate these records 
would be futile, and the Board is satisfied that there was 
substantial compliance with the remand directive. See 38 
C.F.R. § 3.159(c)(2) and (3). Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more than substantially complied with the Board's remand 
order").  

The RO characterized the claim as service connection for 
PTSD.  During the August 2005 Board hearing, however, the 
Veteran's representative clearly indicated that the claim did 
not appear to be one for PTSD but was rather one for a 
psychiatric disorder.  While the Board previously referred 
the issue of whether new and material evidence had been 
submitted to reopen a claim for a psychiatric disability, 
including bipolar disorder and anxiety neurosis, new case law 
allows the Board to claim jurisdiction of the claim. See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Accordingly, the Board has 
recharacterizd the issues as reflected on the cover sheet.  


FINDINGS OF FACT

1.  An October 1996 rating decision which denied service 
connection for bipolar disorder and anxiety neurosis is 
final.

2.  The evidence associated with the claims file subsequent 
to the October 1996 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disability, to include 
bipolar disorder and anxiety neurosis, and raises a 
reasonable possibility of substantiating the claim.

3.  Bipolar disorder and anxiety neurosis was incurred in or 
aggravated by active service.

4.  The Veteran did not engage in combat with the enemy 
during his active service.

5.  PTSD was not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1996 
determination wherein the RO denied the Veteran's claim for 
service connection for bipolar disorder and anxiety neurosis 
is new and material and the Veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2008).

2.  The criteria for a grant of service connection for 
bipolar disorder have been approximated. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns

As an initial matter, the Board notes this claim has been 
remanded three times for the purpose of obtaining the 
Veteran's Social Security Administration (SSA) file.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

The Board first remanded the Veteran's claim in March 2006 
because a recent VA treatment record noted the Veteran was in 
receipt of SSA benefits.  Upon remand, the AMC requested 
records from SSA in March 2006, June 2006 and September 2006.  
In September 2006 the SSA directed the AMC to request records 
from the field office for Supplemental Security Income (SSI) 
only in Prescott, Arizona.  The RO/AMC sent a requested 
disability determinations made on or before 1982 from the 
field office in April 2007.  An April 2007 response noted the 
Veteran began receiving SSI in April 1999 and there was 
nothing prior to 1982.  The claim was transferred to the 
Board.  

In a July 2007 remand the Board indicated the AMC 
unnecessarily limited the inquiry for records and failed to 
request the records from 1999 that SSA described.  
Accordingly, the claim was remanded a second time pursuant to 
Stegall.  Upon remand, the AMC requested SSA records in 
August 2007.  An August 2007 response indicated the request 
had been forwarded to the module to request the records from 
the Federal Records Center.  A subsequent February 2008 
response noted the SSA was unable to secure the folder.  The 
cover sheet to the response explained that several searches 
for the file had been performed and were unsuccessful.  The 
response continued to explain that the SSA could not request 
the file until an accession and container number were 
assigned.  The claim was again transferred to the Board for 
adjudication. 

In August 2008 the Board noted the AMC never tried to obtain 
the accession and container number to obtain the SSA records 
and again remanded the claim pursuant to Stegall.  The AMC 
sent another request in October 2008.  An October 2008 
response noted the request had been forwarded to the 
appropriate jurisdictional office in Chicago.  Another 
response from the same date indicated the SSA was unable to 
locate the medical record.

Although the Board is required to ensure compliance with 
remand orders, it is substantial compliance, not absolute 
compliance that is required. See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more that substantially complied with the Board's remand 
order").  Additionally, while there is a duty to obtain 
relevant records from government agencies, VA does not need 
to continue searching for records that do not exist or when 
it is clear that further efforts to obtain those records 
would b futile.  38 C.F.R. § 3.159.  In this case, AMC 
requested the SSA and SSI records on at least six occasions 
from at least 3 different Social Security offices.  The most 
recent response indicated SSA was unable to locate the 
medical record in question.  

The Board finds that the AMC substantially complied with the 
August 2008 remand order.  Given the unsuccessful attempts by 
VA to obtain his complete SSA records and the SSA's response, 
the Board finds that additional attempts to obtain these 
records would be futile. See 38 C.F.R. § 3.159(c)(2) and (3).  
It has further been held that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In the present case, 
to remand the case a fourth time would only further delay 
adjudication of the claim and would be unlikely to obtain the 
relevant records. 

Most significantly, as is discussed below, the evidence is 
sufficient to grant the related claim for bipolar disorder 
with anxiety neurosis and as such, obtaining the SSA records 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.  

New and Material Evidence

The Veteran applied for service connection for PTSD.  As 
noted in the introduction, the United States Court of Appeals 
for Veterans Claims (Court or CAVC) has held that claims for 
service connection for PTSD encompass claims for service 
connection for other psychiatric disabilities which could 
reasonably be raised by the Veteran's symptoms, description 
of the disability and the record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In the present case, the Veteran's 
representative specifically noted that PTSD may not be the 
most appropriate disability and requested investigation into 
the bipolar disorder and other psychiatric disabilities that 
had been diagnosed.  

In this regard, the RO previously considered and denied a 
claim for bipolar disorder and anxiety neurosis in an October 
1996 rating decision.  The Veteran did not timely appeal this 
decision and as such, it has become final. 38 U.S.C.A. § 
7103(a); 38 C.F.R. §§ 20.302, 20.1103.  As the Board is again 
considering whether service connection may be granted for 
bipolar disorder and anxiety neurosis, it must first consider 
the threshold question of whether the Veteran has submitted 
new and material evidence to reopen the claim. See Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (holding that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  None of the 
letters from the RO advised the Veteran of the definition of 
"new and material" nor did it indicate the reasons for the 
prior denial of the claim.  To the extent there is any 
deficiency in notice, this deficiency does not inure to the 
appellant's prejudice as the Board finds the evidence 
associated with the claims file is sufficient to reopen the 
claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The claim for service connection for bipolar disorder and 
anxiety neurosis was initially denied in the October 1996 
rating decision. At the time of the October 1996 rating 
decision the evidence of record consisted of service 
treatment records and the report of a VA examination.  
Subsequently, additional private medical records, VA 
outpatient treatment records, and service personnel records 
have been associated with the claims file.

The evidence submitted subsequent to the October 1996 rating 
decision is new, in that it was not previously of record and 
is also material.  The claim was initially denied as there 
was no evidence of a diagnosis of an anxiety disorder or 
alternatively evidence linking the bipolar disability to the 
anxiety symptoms noted during service.  Subsequent to the 
final October 1996 decision, the Veteran submitted private 
and VA treatment records that include various mental 
diagnoses including anxiety, PTSD, and bipolar disorder.  
Additionally, a September 2001 VA outpatient treatment record 
noted that the Veteran felt that as he was diagnosed with 
psychiatric problems in service and continued to have them, 
the symptoms were related and the physician noted it was 
likely accurate.  A December 2004 private record noted the 
Veteran had anxiety since a back injury sustained during his 
service in the Air Force.  Presumed credible, the additional 
evidence received since the October 1996 rating decision 
reflects the Veteran has been diagnosed with anxiety and 
bipolar disorder and provides evidence generally linking the 
conditions to the symptoms during service. See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final October 
1996 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. Accordingly, the 
Board finds that the claim for service connection for a 
psychiatric disability, to include bipolar disorder and 
anxiety neurosis, is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2002, November 2003, March 
2006, June 2006, August 2007 and March 2009 that fully 
addressed all notice elements.  The May 2002 letter and 
November 2003 letters advised the Veteran of how to 
substantiate the claim and informed the Veteran of what VA 
would seek to provide and what the Veteran should seek to 
provide.  The March 2006 letter specifically addressed the 
requirements of Dingess.  

VA has a duty to assist the Veteran in the development of the 
claim, including assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and private medical records.  The Veteran 
submitted private medical records in support of his claim.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken, including whether a VA 
examination should be obtained as requested by the Veteran' 
representative in the April 2009 informal hearing 
presentation.  However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


The Merits of the Claim

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior will be accepted as showing 
preservice origin. 38 C.F.R. § 3.303(c).  Chronic 
psychoneurosis of long duration and other psychiatric 
symptomatology shown to exist prior to service with the same 
manifestations during service will also be accepted as 
showing preservice origin.  Furthermore, personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits. 38 C.F.R. § 3.303(c).  While personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits. 38 C.F.R. § 
3.303(c), the Board notes that service connection may still 
be warranted where a congenital or developmental defect is 
subject to a superimposed injury or disease during service. 
VAOPGCPREC 82-90 (July 18, 1990).


Bipolar Disorder and Anxiety Neurosis

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the claim will be 
allowed.

The VA outpatient treatment records and private medical 
records clearly reflect diagnoses of several psychiatric 
conditions, including bipolar disorder, anxiety disorder, 
mood disorder and personality disorders.  As indicated above, 
to the extent the Veteran is diagnosed with a personality 
disorder, it is considered to be a congenital or 
developmental disability and service connection for the 
personality disorder is not warranted. See 38 C.F.R. §§ 
3.303, 4.9, 4.127.

Concerning the other psychiatric disabilities, the record 
clearly reflects evidence of a current disability and the 
remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records confirm the Veteran was seen for 
nervous trouble and anxiety.  He initially reported chest 
pain and nervousness in February 1974 and was diagnosed with 
anxiety neurosis.  The Veteran was seen in mental health 
throughout 1974 and was diagnosed with adolescent crisis and 
anxiety neurosis.  Significantly, an April 1974 record noted 
a lifting injury and reflect a diagnosis of a strain but also 
reflected a referral to mental health.  Similarly, a June 
1975 treatment records reflects the Veteran complained of 
tenderness of the spine and was provided a provisional 
diagnosis of impulse ridden personality.  

Additionally, service personnel records include a September 
1975 mental health evaluation which explained the Veteran had 
no psychiatric disorder warranting medical action but had 
character and behavior disorder best classified as an 
adjustment reaction to adult life, acute, moderate and in 
partial remission which would result in disqualification for 
certain duties but did not limit other duty or assignments.  
The October 1975 commander's report recommended the Veteran 
be discharged for the adjustment disorder.  The Veteran 
related a history of nervous trouble and indicated he was 
treated for adult adjustment disorder on the October 1975 
report of medical history.  Similarly, the October 1975 
separation examination described the psychiatric system as 
normal, but clearly noted a history of nervous trouble and an 
adult adjustment problem for which he was air evacuated to 
Sheppard Air Force Base in September 1975.  The examination 
indicated this had good results and no further treatment was 
sought.  

The record demonstrates that the veteran's STRs show that he 
was diagnosed as having and treated for an anxiety neurosis 
disorder and for an adjustment disorder.  Post-service 
treatment records show that the veteran has been diagnosed as 
having a psychiatric disorder, which has been variously 
diagnosed.  His postservice psychiatric diagnoses have 
included an anxiety disorder.  The determinative question, 
therefore, is whether there is medical evidence linking the 
veteran's current psychiatric disorder to his psychiatric 
complaints and subsequent diagnoses of an anxiety neurosis 
and an adjustment disorder in service.  The Board finds that 
there is sufficient evidence demonstrating a link between his 
current psychiatric disorder and his service, including the 
psychiatric symptoms he had in service.

A December 1995 VA outpatient treatment record noted the 
veteran had a history of being diagnosed with bipolar 
disorder while in service around 1974 or 1975 and indicated 
he treated with lithium.  The diagnosis was bipolar disorder 
but no opinion to the etiology was included.  Similarly, a 
February 1996 VA outpatient treatment record noted a history 
of being diagnosed in 1974 and treating with lithium.  The 
impression was bipolar disorder but no opinion as to the 
etiology of the condition was provided.

The Veteran was afforded a VA examination in June 1996 to 
assess whether he had a current disability.  The subjective 
history indicated the Veteran hurt his neck during follow-up 
training and was evaluated by a physician who found nothing 
wrong but sent him to a psychiatrist.  The psychiatrist 
treated him with medication.  He related that he continued 
taking medication from that point on to help him relax.  He 
described a period of inpatient treatment in a psychiatric 
hospital where he was treated with lithium and was ultimately 
discharged in May 1975.  The Veteran indicated past treatment 
with therapy.  The examiner reviewed the Veteran's subjective 
complaints and conducted a mental status examination.  The 
diagnosis was bipolar disorder.  The examiner noted there may 
be an axis II disorder as well but deferred opinion on that.  

A September 2001 VA outpatient treatment record reflected the 
Veteran's anxiety decreased and patience had increased.  
There was some mood lability but less irritability.  The 
Veteran explained he had recently had x-rays that showed 
degenerative disc disease and related that he had neck pain 
during service around 1974, went to sick call and was 
referred to mental health.  He related he was given 
medication and was treated for anxiety neurosis.  The Veteran 
felt that as he was diagnosed with psychiatric problems in 
the military and continued to have psychiatric problems since 
then, the disabilities were related.  The physician noted the 
Veteran's theory was likely accurate.  The diagnosis was 
bipolar disorder and mild hypomania.  

A December 2004 private medical record noted the Veteran 
complained of anxiety and tension.  He related he had been in 
psychiatric care since the 1970s after he suffered a back 
injury in January 1974.  After examining the Veteran the 
physician concluded the Veteran had a long psychiatric 
history since 1974 after he suffered a back injury during 
service.  He was discharged and treated by a private 
physician for anxiety.  The Veteran had been diagnosed with 
bipolar disorder but refused to accept this and felt he had 
anxiety as a result of pain.  The physician noted the Veteran 
was a poor historian due to his speech and poor insight.  The 
physician felt the Veteran was bipolar due to the symptoms of 
being grandiose, increased energy, poor sleep, rambling 
speech, paranoia, disorganized thoughts, distractibility and 
rage.  The diagnosis was bipolar, likely, 
tetrahydrocannabinol use verses abuse, a history of PTSD, 
mood disorder and anxiety.  

The Veteran also provided testimony at an August 2005 Board 
hearing.  The Veteran indicated he first had problems around 
January or early February 1974.  He denied any prior 
psychological problems. The Veteran described difficulty with 
pain of the shoulders, arms, upper back, neck, and lower 
back.  He testified that when he finally went to sick call, 
the examiner diagnosed him without physically examining the 
Veteran.  He indicated that the physician said he was 
stricken from duty and had adult adjustment and anxiety 
neurosis.  He was referred to a psychologist who also 
indicated he was nervous, tense and had adjustment disorder 
because he was soon going to be a father.  The Veteran 
clarified he was actually upset because his back hurt.  The 
Veteran related his performance had decreased he indicated he 
unable to focus because of medication.  He then described 
being sent from Spain to Sheppard Air Force Base and he was 
ultimately discharged.  He related he saw a few psychiatrists 
after service but did not have money or insurance so it 
depended on whether he had a job that allowed treatment.  The 
Veteran related the symptoms had been continuous.  The 
Veteran's spouse testified that the Veteran was addicted to 
pills.  She described him as a good worker and husband prior 
to injuring his back.  After the injury, he had trouble with 
pills and his personality changed when he was overseas.  The 
representative explained that during the Veteran's military 
enlistment he became a psychological basket case and the 
problems continued from that point forward.  The 
representative contends that the Veteran has a current 
diagnosis and the origin of it was on active duty.  The 
Veteran indicated he received no validation for his disorder 
and people treated him badly.

The Veteran also submitted lay statements in support of his 
claim.  A July 2003 statement of his father-in-law reported 
that the Veteran did not have mental or physical problems in 
1973 when the Veteran married his daughter.  By 1974, the 
Veteran woke up with nervousness, pain and hot and cold 
flashes.  The father-in-law related the Veteran went to sick 
call and was told it was in his head and was treated with 
medication.  The medication caused him to be mean and caused 
problems for the family.  A July 2003 statement of the 
Veteran's brother-in-law related that the Veteran did not 
have back pain when he first met his sister but after 1974 he 
had pain and the pills he took for it made him sicker. The 
Veteran's spouse also reported no trouble when they met in 
1973 but stated that by 1974 the Veteran had back problems 
and treated with medication for his head.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination. Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

In the present case there are two records which generally 
relate the condition to service.  However, neither record 
provided a detailed rationale for the opinion and appeared to 
rely upon the Veteran's reported history.  See Nieves-
Rodriguez v. Peake, 22 Vet App. 295 (2008) (finding that the 
Board may not prefer a VA medical opinion over a private 
medical opinion solely because the VA examiner reviewed the 
claims file and noting that the relevant inquiry when 
assessing the probative value of a medical opinion is whether 
the opinion reflects application of medical principles to an 
accurate and complete medical history); see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Nieves-Rodriguez v. 
Peake, 22 Vet App. 295 (2008).

In the present case, although the December 2004 private 
physician indicated the Veteran was a poor historian, the 
Board finds the Veteran's testimony to be credible.  
Significantly, the service treatment records and service 
personnel records reflect a history very similar to what the 
Veteran described.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).  
Specifically, the Veteran first presented with chest pain and 
nervousness and was referred to mental health.  Subsequent 
service treatment records include an April 1974 record that 
noted a lifting injury where he was diagnosed with a strain 
and the plan included referral to mental health.  Later on, a 
June 1975 treatment record reflects the Veteran complained of 
pain in the spine but was diagnosed with an impulse ridden 
personality. 

Service personnel records also confirm the Veteran's 
performance evaluations deteriorated, particularly in the 
category of working relations.  While his first evaluation 
reflected the highest marks in nearly all categories, 
including in working relations subsequent evaluations noted 
lower scores.  For example, the evaluation for the period 
from March 1974 until July 1974 rated the Veteran much lower 
in working relations and recommended the Veteran develop a 
tolerant attitude toward peers and attempt to decrease his 
nervousness.  Similarly, the evaluation for the period from 
July 1974 until July 1975 noted the Veteran displayed a 
nervous temperament which was largely responsible for his 
sometimes inharmonic working relationship.  

Most significantly, the Veteran's history has been 
consistently presented to mental health professionals.  VA 
outpatient treatment records and private medical records 
relate the same history of having back pain in service but 
being treated for a mental disability.  Because these records 
were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance.  In the 
present case, there is no question that the Veteran has both 
a condition noted during service and significant post-service 
symptom.  Although there is a gap in the record, the VA 
physician in February 2002 opined that it was likely that the 
current symptoms were related to the symptoms noted during 
service.  Similarly, the private physician noted the Veteran 
had a long psychiatric history since1974.  Therefore, the 
Board is of the opinion that the point of equipoise in the 
evidence has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied and service connection 
for a psychiatric disorder will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
In October 2008, VA amended the provisions of 38 C.F.R. § 
3.304(f) by eliminating the requirement of evidence 
corroborating occurrence of the claimed in-service stressor 
in claims in which PTSD is diagnosed in service. 73 Fed. Reg. 
64208 (Oct. 2008).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Veteran has a current diagnosis of PTSD as noted in an 
April 2007 private medical record; however, it unclear 
whether or not this diagnosis was in accordance with the DSM-
IV.  Similarly, a February 2002 VA outpatient treatment 
record noted a history of PTSD, but did not affirmatively 
diagnose the condition. Even assuming the April 2007 
diagnosis was made pursuant to DSM-IV, service connection is 
not warranted as there is no evidence of combat service or 
corroborating evidence of an inservice stressor nor is there 
evidence linking the diagnosed PTSD to the alleged stressors.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that 
the Board has the fundamental authority to decide a claim in 
the alternative.).  

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the Veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99. The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, the Veteran has not alleged he served in 
combat, nor is there any evidence of such service. The 
Veteran's Form DD 214 reflects his military occupational 
specialty was that of a weapons contract mechanic.  This form 
also illustrates the Veteran was not the recipient of any 
combat-related awards or decorations.  The service personnel 
file also fails to reflect any combat-related awards or 
decorations.  

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the Veteran reported in the 
June 2002 stressor statement questionnaire that the denial of 
proper treatment and the denial of his superiors to validate 
his injuries led to mental, physical and emotional damage.  

Significantly, during the August 2005 Board hearing the 
Veteran's representative indicated that the issue did not 
appear to be PTSD and there was not necessarily a stressor.  
Rather, the representative related that this was a claim 
concerning the onset of the psychological disorder.  The 
Veteran testified that his stressor was being treated badly 
and not receiving any validation of the disability.  

The Veteran failed to provide enough detail concerning his 
stressors from which the RO could search for corroboration.  
Generalized descriptions of stress do not lend themselves to 
meaningful corroboration efforts.  The Veteran carries the 
burden of advancing information about such incidents to 
enable VA to corroborate them. 38 C.F.R. § 3.159(c)(2)(i).  
He has not done so here.  Accordingly, without more 
information, the stressor is not verifiable as it lacked 
sufficient detail.

Most significantly, the only records which mention PTSD fail 
to relate the condition to any event or incident of the 
Veteran's service including the reported stressor of being 
misdiagnosed and feeling his condition was not validated by 
superiors.  Rather, the April 2007 private record related the 
Veteran had psychosocial stressors from the community where 
he lived.   The physician further described these stressors 
as involving nonworking vehicles, having things in his yard, 
dealing with a broken septic tank and other items that needed 
repair.  There was no discussion of any stressor during the 
Veteran's military service.  Similarly, the February 2002 
record noted a history of PTSD but did not discuss any 
stressors.  Accordingly, with no corroboration of the claimed 
stressors, and no nexus between the current diagnosis and the 
stressor, service connection for PTSD is not warranted.  
Accordingly a grant of PTSD is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, to 
include bipolar disorder and anxiety neurosis, is reopened.  

Service connection for an acquired psychiatric disorder, 
diagnosed as a bipolar disorder and anxiety neurosis, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for PTSD is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


